Name: Commission Regulation (EC) NoÃ 1572/2005 of 28 September 2005 opening a standing invitation to tender for the resale on the Spanish market of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  trade policy;  plant product
 Date Published: nan

 29.9.2005 EN Official Journal of the European Union L 253/3 COMMISSION REGULATION (EC) No 1572/2005 of 28 September 2005 opening a standing invitation to tender for the resale on the Spanish market of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (2) provides in particular that cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance. (2) Because of the difficult weather conditions in much of Spain, cereals production will be significantly reduced in the 2005/06 marketing year. This situation has already resulted in high local prices, causing supply difficulties at competitive prices. (3) Germany has significant intervention stocks of rye, outlets for which are hard to find and which should therefore be disposed of. (4) The stocks of rye held by the German intervention agency should therefore be made available on the Spanish cereals market as they are particularly suited to the traders needs. (5) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender. In addition, provision must be made for an award coefficient for tenders offering the minimum selling price. (6) It is also important that the German intervention agencys notification to the Commission should maintain the anonymity of the tenderers. (7) With a view to modernising management, the information required by the Commission should be sent by electronic mail. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. The German intervention agency shall open a standing invitation to tender for the sale on the internal Community market of 500 000 tonnes of rye held by it. 2. These sales are intended to supply the Spanish market. Article 2 The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 2131/93. However, notwithstanding that Regulation: (a) tenders shall be drawn up on the basis of the actual quality of the lot to which they apply; (b) the minimum selling price shall be fixed at a level that does not disturb the cereals markets. Article 3 1. Notwithstanding Article 13(4) of Regulation (EEC) No 2131/93 the tender security shall be set at EUR 10 per tonne. 2. Tenders shall be valid only if they are accompanied by the tenderers written commitment to lodge a security of EUR 80 per tonne within two working days of the day on which the notice of award of contract is received. Article 4 1. The first partial invitation to tender shall expire at 15.00 (Brussels time) on 5 October 2005. The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 15.00 (Brussels time), with the exception of 2 November 2005, 28 December 2005, 12 April 2006, 24 May 2006 and 14 June 2006, there being no invitation to tender in the weeks concerned. The closing date for the submission of tenders for the last partial invitation to tender shall be 28 June 2006 at 15.00 (Brussels time). 2. Tenders must be lodged with the German intervention agency: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Deichmannsaue 29 D-53179 Bonn Fax 1: (49-228) 6845 3985 Fax 2: (49-228) 6845 3276 Article 5 The German intervention agency shall send the Commission the tenders received, no later than two hours after expiry of the time-limit for submitting tenders. This notification shall be made by e-mail, using the form in the Annex hereto. Article 6 Under the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003 the Commission shall set the minimum selling price or decide not to award any quantities. In the event that tenders are submitted for the same lot and for a quantity larger than that available, the Commission may fix this price separately for each lot. Where tenders are offering the minimum selling price, the Commission may fix an award coefficient for the quantities offered at the same time as it fixes the minimum selling price. Article 7 1. The security referred to in Article 3(1) shall be released in full in respect of quantities for which: (a) no award is made; (b) payment of the selling price is made within the period set and the security referred to in Article 3(2) has been lodged. 2. The security referred to in Article 3(2) shall be released in proportion to the quantities of cereals delivered to Spain. Proof of a particular destination shall be supplied in accordance with Commission Regulation (EEC) No 3002/92 (3). The T5 control copy must provide proof of compliance with the conditions laid down in Article 1(2) of this Regulation. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). (3) OJ L 301, 17.10.1992, p. 17. Regulation as last amended by Regulation (EC) No 770/96 (OJ L 104, 27.4.1996, p. 13). ANNEX Standing invitation to tender for the resale on the Spanish market of 500 000 tonnes of rye held by the German intervention agency Form (1) (Regulation (EC) No 1572/2005) 1 2 3 4 Serial numbers of tenderers Lot No Quantity (tonnes) Tender price EUR/tonne 1 2 3 etc. (1) To be sent to DG AGRI, Unit D.2.